Citation Nr: 0736931	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-38 488A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-operative 
residuals of a right knee injury.

3.  Entitlement to service connection for residuals of dental 
trauma for purposes of obtaining Department of Veterans 
Affairs (VA) outpatient dental treatment.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from September 1946 to January 
1948.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision by the VA Regional Office 
(RO) in Seattle, Washington.

The veteran testified at a Travel Board hearing in November 
2005 before the undersigned Veterans Law Judge.

The Board remanded this case in December 2006 for additional 
development.

When remanding this case in December 2006, the Board pointed 
out that a February 2006 rating decision had denied 
additional claims for service connection for a left knee 
condition, warts on toes, and a back condition.  And in 
response, the veteran submitted a timely notice of 
disagreement (NOD) in May 2006, and the RO sent him a 
statement of the case (SOC) in September 2006.  But he did 
not then perfect his appeal of these additional claims by 
submitting a timely substantive appeal (VA Form 9 or 
equivalent statement), so the Board does not have 
jurisdiction to consider these additional issues.  See 38 
C.F.R. § 20.200 (2007).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was first manifested 
many years after service and has not been linked by competent 
medical evidence to his service.  

2.  There is no medical evidence showing the veteran's has a 
right knee disability as a result of his service. 

3.  Credible medical evidence, however, indicates the veteran 
lost tooth number 3 as a result of dental trauma he sustained 
while on active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Residuals of a right knee injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.303 (2007).

3.  Dental trauma to tooth number 3 was incurred during the 
veteran's active service, and the criteria are met for VA 
outpatient dental treatment.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection bilateral hearing 
loss, residuals of a right knee injury, and residuals of 
dental trauma for VA outpatient dental treatment purposes.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate review.  The Board will then address the issues on 
their merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO dated in June 2003, November 2005, and March 2006, as 
well as by the Appeals Management Center dated in January 
2007 and April 2007:  (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession pertaining to his claims, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim[s]."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA has also complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, No. 07-
7130 (Fed. Cir. Sept. 17, 2007) [Mayfield IV].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of his appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect he understands what is needed 
to prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  Pursuant to the Board's remand, additional 
service medical records were recently obtained and associated 
with the claims file.  In addition, since complaints of 
hearing loss and right knee pain were first documented many 
years after service, with no confirmed diagnosis of a hearing 
loss disability or a right knee disability, a remand for a 
medical nexus opinion is not necessary to decide these 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Bilateral Hearing Loss

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases - such as organic disease of the nervous system, 
including sensorineural hearing loss - may be presumed to 
have been incurred in or aggravated during service if 
manifested to a compensable degree (10 percent) within one 
year of separation from active military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2007); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity. For the 
purposes of applying the laws administered by the VA, 
impaired hearing  will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, the veteran's service medical records make no 
reference to hearing loss.  Of particular relevance, a 
discharge examination report dated in January 1948 notes that 
whispered voice testing was 15/15 bilaterally.  In the 
absence of any hearing loss in service, the veteran's service 
medical records provide highly probative evidence against the 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

However, there is no medical evidence that the veteran's 
hearing loss is related to service.  The first document 
evidence of a hearing loss disability is contained in a VA 
outpatient treatment record dated in April 2003, many years 
after the veteran's service had ended.  This report includes 
the audiologist's opinion that pure tone audiometry revealed 
a moderate high frequency sensorineural loss beginning at 
3,000 Hz in the right ear and at 2,000 Hz in the left ear.  
Unfortunately, this report does not include specific findings 
from audiometric testing - namely auditory thresholds or 
results from speech recognition scores.  Therefore, it is 
unclear from this report whether the veteran actually has a 
confirmed hearing loss disability for VA compensation 
purposes, see 38 C.F.R. § 3.385, which, alone, would be a 
basis to deny the claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

However, even were the Board to assume for the sake of 
argument that a bilateral hearing loss disability for VA 
compensation purposes is confirmed, the veteran's claim would 
still fail based on the lack of a medical opinion relating 
the disability to service.  The Board notes that the April 
2003 audiology report does not include a medical opinion 
concerning the etiology or date of onset of the veteran's 
bilateral hearing loss.  In other words, this report does not 
include a medical opinion relating the veteran's bilateral 
hearing loss to service.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  

The Board acknowledges that the audiologist recorded the 
veteran's history of bilateral hearing loss dating back to 
acoustic trauma in service.  However, the Board emphasizes 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  
Since the audiologist did not provide an independent medical 
opinion confirming the veteran's self-reported history, this 
report does not support the veteran's claim.

In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that the 55-year period between service and 
the first documented complaints of hearing loss provides 
highly probative evidence against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability). 

The Board has also considered lay statements provided by the 
veteran, including testimony at his November 2005 hearing.  
The veteran essentially attributed his hearing loss to 
acoustic trauma from C-47 airplanes and gunfire while on 
active duty.  He also denied post-service noise exposure from 
his office job in his family's construction company.  The 
veteran's lay statement, however, are outweighed by the 
medical evidence of record, which shows that his hearing loss 
was first identified many years after service with no medical 
evidence of a nexus or relationship to service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

For these reasons and bases, the Board finds that the medical 
evidence of record fails to establish a current hearing loss 
disability for VA compensation purposes, that his hearing 
loss was first identified many years after service, and that 
it has not been linked by competent medical evidence to 
service.  Hence, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  And as the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

III.  Residuals of a Right Knee Injury

The veteran testified at his hearing that he injured his 
right knee in service during a parachute jump which was then 
aggravated by a forced march.  However, his service medical 
records make no reference to a right knee injury.  In this 
regard, a service medical records dated in December 1946 
notes the veteran's complaints of pain in his right lower leg 
and foot, but does not specifically mention the right knee.  
His separation physical also notes that he had sprained his 
ankle in February 1947, but makes no reference to a right 
knee injury.  In fact, a physical examination at that time 
revealed no musculoskeletal defects, to include the right 
knee. 

In short, none of the service medical records makes any 
reference to a right knee injury, thereby providing highly 
probative evidence against the claim.  See Struck, 9 
Vet. App. at 147.  The Board places greater probative value 
on these records than the veteran's own statements concerning 
his alleged right knee injury.  See Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  

More importantly, the veteran has not submitted any evidence 
showing that he currently has a right knee disability.  An 
April 2003 VA outpatient treatment records notes the 
veteran's complaint that his right knee was bothersome, which 
he believed was service-connected.  He then explained that 
his right knee would ache after prolonged walking.  A history 
of knee surgery was also noted, although it is unclear which 
knee required surgery.  In any event, this report makes no 
reference to a diagnosed disability to account for the 
veteran's complaints of right knee pain.  

In Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), the 
Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted. In the absence of an identifiable 
disability to account for the veteran's complaint of right 
knee pain, the post-service medical records provide evidence 
against the veteran's claim.  Brammer, 3 Vet. App. at 225. 

Even were the Board to assume for the sake of argument that 
the veteran has a current right knee disability, the claim 
would still fail based on the lack of medical evidence of a 
nexus between the disability and service.  The Board places 
significant probative value on the fact that the first 
documented report of right knee pain was not until 2003, 
approximately 55 years after his separation from active duty, 
with no medical evidence relating his complaints to service.  
See Maxson and Maggitt, both supra.

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a right 
knee injury.  The veteran's contentions in support of his 
claim are significantly outweighed by the medical evidence, 
which shows only complaints of right knee pain many years 
after service.  See Barr, 21 Vet. at 305-06.  Accordingly, 
the appeal is denied.



IV.  Residuals of Dental Trauma 
for VA Outpatient Dental 
Treatment Purposes

A rating decision dated in November 1949 notes the RO granted 
service connection for a dental disorder involving teeth #s 
4, 12, 14, 18, 19, 25, 27, 29, and 31.  The veteran now 
claims that he is entitled to additional outpatient dental 
treatment for an upper right molar, which he says was knocked 
out during a football game while on active duty.  

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other 
in-service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A.   § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, and he does not allege that a claimed 
dental condition would warrant a compensable rating under the 
rating schedule.  See 38 C.F.R. § 4.150.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma, however, will be eligible for VA dental 
care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 
C.F.R. § 17.161(c).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 
Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) 
(2007).

The veteran had a VA dental examination in April 2007 as a 
result of the Board remanding this claim.  The examiner 
indicated in his report that he had reviewed the claims file 
for the veteran's pertinent medical (dental) and other 
history.  Although the examiner was unable to find any record 
of dental trauma in service, he nevertheless determined the 
veteran had lost tooth number 3 as a result of dental trauma 
in service.  The examiner pointed out that rating sheets from 
May 1948 and October 1946 indicate the adjacent tooth number 
4 was present at the time the veteran entered service but was 
missing at the time of his discharge from service.  The 
examiner then pointed out that tooth number 4 is actually 
still present, but that the adjacent tooth number 3 is 
missing.  The examiner therefore believes the examiner at 
that time incorrectly noted tooth number 4 instead of tooth 
number 3 as missing.  The examiner then provided the 
following opinion:  "If trauma did occur as described by 
[the] veteran, loss of tooth #3 was likely caused by 
trauma." 

Based on this opinion, the Board finds that the veteran meets 
the criteria for eligibility for Class II(a) VA outpatient 
dental treatment.  Although there is no confirmed evidence of 
dental trauma in service, the Board will not reject this 
favorable medical opinion on this basis alone.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran).  The Board emphasizes that the VA examiner's 
opinion is consistent with the record and supported by sound 
rationale, thereby warranting considerable probative value.

Certainly then, there is at least as much evidence supporting 
this claim as there is against it - insofar as whether the 
veteran lost tooth number 3 due to dental trauma in service.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-
the- doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue).  So the Board finds 
that service connection for residuals of dental trauma to 
tooth number 3 for the purpose of obtaining VA outpatient 
dental treatment is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of dental trauma to tooth 
number 3 for purposes of obtaining VA outpatient treatment is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


